Citation Nr: 1216221	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-17 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's case was subsequently transferred to the Atlanta, Georgia RO.  

In March 2011, the Board remanded the case for additional development.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998). 

As noted in the previous remand, documents of record suggest that the claim here in question was previously disallowed in a November 1997 rating decision.  However, the original claims folder has been misplaced.  There is nothing in the present, reconstructed file to show whether the Veteran received proper notice of the prior denial.  Nor is there anything in the current file to show what evidence, if any, was of record when the prior decision was entered.  As a result, it is not possible to ascertain whether finality has attached to the prior decision, or whether evidence received since the time of the prior decision can be properly considered "new and material."  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  Consequently, in order to afford the Veteran every advantage, and to ensure her full due process of law, the Board will consider the present claim de novo.  That is to say, the Board will consider the claim anew, as if it was an original claim, without regard to any prior denial that may have been issued.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the Veteran asserts that she has a current bilateral hearing loss disability that is related to numerous ear infections and noise exposure in service. 

A September 1979 examination does not show hearing loss pursuant to 38 C.F.R. § 3.385.  In December 1988 she was diagnosed with Eustachian tube dysfunction.  In February 1992 she was diagnosed with ear ache and in May 1992 she was diagnosed with external otitis.  In August 1992 the Veteran was diagnosed with an ear infection and in October 1992 impaction of cerumen and otitis media. After examination in August 1994 she was not noted to have any hearing loss pursuant to 38 C.F.R. § 3.385 or any respiratory disorders. 

Post-service treatment records show multiple reports of otitis media and otitis externa.  Private audiogram in June 2009 show mild high frequency sensorineural hearing loss.

The previous remand directed the RO to schedule the Veteran for a VA examination that would include audiological evaluation.  Such findings are necessary in order to determine whether her hearing loss meets VA standards under 38 C.F.R. § 3.385.  An examination was conducted in September 2011; however no audiogram findings were reported.  As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v West, 11 Vet. App. 268, 271 (1998).  On remand, the requested medical opinion must be obtained and the RO should ensure that all requested development has been undertaken. 

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo a VA examination to determine the nature, extent, onset and etiology of any bilateral hearing loss found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's competent report regarding the onset and continuity of symptomatology of her hearing loss and opine as to whether it is at least as likely as not that any bilateral hearing loss found to be present is related to or had its onset during service, and particularly, to her in-service ear infections.  

The examiner must also comment on the in-service and post-service audiological findings.

The rationale for all opinions expressed should be provided in a legible report. 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

